The right of action had accrued before the adoption of the Code of Procedure, and the statutes in force at the time it accrued (in October, 1846) are applicable and must govern in the disposition of this case (§ 73 of the Code). We must, therefore, recur to the provisions of law existing at that time. The plaintiff, seeking to enforce his rights, must have resorted either to an action at law or to a suit in equity. If the former, then the appropriate and only action, which could have been invoked, was that of account, as known and recognized at common law. Upon the assumption that the appropriate action was the common-law action of account, then, by section 18, subdivision 4, of article 2, part 3, chapter 4, of the Revised Statutes, the action was required to be commenced within six years next after the cause of action accrued; and if the plaintiff's only remedy was by a bill in equity, then, by section 52, of article 6th, same part and chapter, the bill must be filed within ten years after the cause of action accrued, and not after. And by section 49, it is provided, that whenever there is a concurrent jurisdiction in the courts of common law, and in the courts of equity, in any cause of action, the time limited for the commencement of suit for such cause of action in a court of common law shall apply to all suits thereafter to be brought for the same cause of action in a court of equity. The question, therefore, presented is, whether at the time the cause of action accrued in this case, there was a concurrent remedy, in the courts of common law and in the courts of equity; and *Page 145 
the solution depends upon the question whether the plaintiff, in the present case, could have maintained in the courts of common law against the defendant, Van Winkle, the ancient common-law action of account.
It is said, of this action, that it is one of antiquity, and lies at common law against guardians, bailiffs, receivers and mercantile co-partners, to compel an account of profits or moneys received. It was an action, provided by law, in favor of merchants, and for advancement of trade and traffic, as when two joint merchants occupy their stock of goods and merchandise in common, to their common profit, one of them, naming himself a merchant, shall have an account against the other, naming him a merchant, and shall charge him as receptor denariorum. (Co. Litt., 172, a.) [The learned judge here cited the observations of Blackstone (3 Com., 162, 163) upon the history and inconveniences of the action of account, and those of BRONSON and COWEN, Js., inMcMurray v. Rawson (3 Hill, 59), upon the difficulties attending the action even after the modification of the practice therein by the Revised Statutes. He proceeded:]
I think, therefore, if the courts of common law had concurrent jurisdiction of the subject-matter of the cause of this action with the courts of equity, such jurisdiction was ineffectual to confer any substantial right upon the plaintiff. He would have found it difficult, with this case in his way, to have obtained a hearing in a court of law in an action of account. I cannot be mistaken in supposing that he would have had a speedy exit, and been dispatched to a court of equity. But I think it is well settled upon authority, that this action of account given by the common law, could only be maintained between two merchants, and when the firm consisted of more, this strict action could not be sustained. Coke, already quoted, confines the action to the case of two joint mercantile partners in which case one may charge the other. In Beach v. Hotchkiss (2 Conn. R., 425), it was holden not to lie where there are more than two partners, and Judge COWEN, says in McMurray v. Rawson (supra): That with us, where the Court *Page 146 
of Chancery is open to a much better remedy, there is no reason for giving Coke's words a liberal construction. Judge COWEN, further adds: that he desires not to be understood as conceding that this action will lie at all either between partners, who are not merchants or joint tenants, or tenants in common of personal property, as such. On the contrary, when it goes on partnership, he says: "I apprehend the plaintiff must aver both himself and the defendant were partners as merchants, in such terms as to show that the case is within the law of merchants. I admit the action may then be sustained against the defendants as receivers, where the firm consisted of two persons only." I think this a just and correct exposition of the law on the subject, and that an action of account, the strict common-law action, could not have been maintained by the present plaintiff, the firm consisting of more than two persons. The reasons for not favoring the action or giving a more liberal construction to the rules applicable to it, have already been adverted to and need not be repeated.
We think the legislature of our own State, have not enlarged the cases in which, at common law, the action could be maintained. The first act passed is that of Feb. 6, 1788. (Greenl. Laws, vol. 2, p. 4.) This act was republished in the revision of 1813, in the same words. (Laws of 1813, vol. 1, p. 90.) In the revision of 1830, under the title of "consolidating and referring causes" (2 R.S., pp. 383, 384), the revisers endeavored to simplify the proceedings in an action of account, by substituting referees for auditors, and conferring on the former, the powers given to the latter by the act of 1788. We do not think the language used in section 49 (p. 385), was intended to change the rules of the common law or to enlarge the cases in which the action might be brought.
I come, therefore, to the conclusion that the common-law action of account could not, at the time the cause of action in this case accrued, have been maintained against the defendant Van Winkle; or assuming that by the provisions of the Revised Statutes, the action is given in all cases against executors and administrators in which it could be maintained against *Page 147 
their testators or intestates, it could not have been maintained against Van Winkle's administrator, for the reason that it could not have been prosecuted against him.
At the time the present cause of action accrued, the plaintiff had the sole remedy of an action in a court of equity, and a court of law had no concurrent jurisdiction. As he had ten years from the time his cause of action accrued, that time was further extended for the period of eighteen months, by the provisions of section 8, title 3, article I, chapter 8 of 3d part of the Revised Statutes, which declares, that the term of eighteen months after the death of any testator or intestate shall not be deemed any part of the time limited by law for the commencement of actions against his executors or administrators. The statute did not therefore run, or in other words was suspended, for the period of eighteen months next immediately after the death of the testator or intestate, and as this suit was commenced within eleven years from the time the cause of action accrued, the statute of limitations presents no obstacle to the plaintiff's right to recover. As this is the only point discussed on the argument, and one which disposes of the case, it follows that the order of the general term granting a new trial should be reversed, with costs, and the judgment of the special term should be affirmed.
COMSTOCK, Ch. J., and DENIO, J., concurred on the ground that the action of account would lie at common law only between two partners, and that the Revised Statutes although assuming that it would lie where there were more than two partners had not so enacted. LOTT and MASON, JS., also concurred.